*409The opinion of the court was delivered, at the circuit session in September, by
Bennett, J.
The only question seems to be, to whom did the property attached belong ? Was it the property of Fish, or did it belong to the plaintiff ?
It is true, as a general rule, as the plaintiff’s counsel argue, that, upon a purchase, the property vests in the person from whom the consideration moves, as against creditors; and in this case the consideration moved from Hall, the principal, and not from Fish, the agent. Though the agent, Fish, might have sometimes made advances for his principal, yet it was on the principal’s account, and he at once became debtor to the agent for the same. The legal effect must be the same as if the principal had paid the money into the hands of the agent in advance.
Whether the agent disclose his principal at the time of the purchase is of no account upon the rights of the principal, or the creditors of the agent; but simply affects the personal liability of the agent for the purchase. Collins v. Butts, 10 Wend. 399. 1 Cow. 290. Hall would be liable to the persons of whom the lumber was purchased, notwithstanding the agent did not disclose his agency, and even though the lumber was bought on the sole credit of the agent, f
If the agency in this case was collusive, and a shift to keep the lumber from the creditors of the agent, when' in fact it was his property, and not the property of the principal, this should have been found by the referee ; but we have no such finding.
This seems to be the whole case submitted to us, and the’ judgment of the county court is affirmed.